Citation Nr: 0816236	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a service connection claim for residuals of 
gonorrhea.

2.	Entitlement to service connection for arthritis of 
multiple joints (aside from service-connected arthritis of 
the left knee and the right hand).

3.	Entitlement to an increased rating for service connected 
osteoarthritis of the left knee, currently evaluated at 10 
percent.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 
INTRODUCTION

The veteran served on active duty from July 1954 to June 
1957, and from September 1957 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In the first decision, 
issued in April 2005, the RO declined to reopen a service 
connection claim for residuals of gonorrhea and denied 
service connection for traumatic osteoarthritis, claimed as 
traumatic arthritis throughout the body.  The RO issued a 
notice of the decision in April 2005, and the veteran timely 
filed a Notice of Disagreement (NOD) in February 2006.  
Subsequently, in March 2006, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

In the second decision and notice of decision, issued in 
August 2006, the RO denied an increased rating for service 
connected osteoarthritis of the left knee, and continued the 
10 percent rating.  The veteran timely filed an NOD in August 
2006, and the RO provided an SOC in April 2007.  The veteran 
timely filed a substantive appeal in April 2007.

The RO provided a Supplemental Statement of the Case (SSOC) 
as to the three issues instantly on appeal in May 2007.

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, any resulting prejudice has been rebutted.

2.	The RO denied the veteran's original claim for service 
connection for residuals of gonorrhea, in a June 1979 
decision; the veteran did not appeal that decision.

3.	The evidence submitted since the June 1979 decision 
consists of VA and private medical records as well as 
statements by the veteran, which are either cumulative or 
redundant of evidence considered at the time of the June 
1979 decision, or do not raise a reasonable possibility of 
substantiating the veteran's service connection claim.

4.	Prior to January 26, 2007, the veteran's service-connected 
left knee disability was manifested by arthritis with 
limitation of flexion to no less than 90 degrees; it was 
not productive of limitation of extension, instability, 
subluxation, or frequent episodes of locking with pain and 
effusion into the joint. 

5.	From January 26, 2007, the veteran's service-connected 
left knee disability was manifested by arthritis with 
limitation of flexion to 60 degrees with consideration of 
pain, fatigue and gait disturbance; limitation of 
extension to 10 degrees; it has not been productive of 
instability, subluxation, frequent episodes of locking 
with pain and effusion into the joint or ankylosis.   


CONCLUSIONS OF LAW

1.	The June 1979 RO decision that denied the veteran's 
service connection claim for residuals of gonorrhea, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

2.	The evidence presented since the June 1979 RO decision is 
not new and material, and therefore, the service 
connection claim for residuals of gonorrhea is not 
reopened.  38 U.S.C.A. §§ 5013, 5013A, 5107, 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) (2007).

3.	Service connection for arthritis of multiple joints (aside 
from service-connected left knee and right hand 
disabilities) is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  

4.	The criteria for a rating in excess of 10 percent for 
service connected osteoarthritis of the left knee, prior 
to January 26, 2007, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 
4.71a, Diagnostic Codes 5010-5003, 5257, 5258, 5260, 5261 
(2007); VAOPGCPREC 23-97; VAOPGCREC 9-98; VAOPGCPREC 9-
04. 

5.	The criteria for a rating in excess of 10 percent for 
service connected osteoarthritis of the left knee with 
limitation of flexion from January 26, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 
5257, 5258, 5260, 5261 (2007); VAOPGCPREC 23-97; VAOPGCREC 
9-98; VAOPGCPREC 9-04. 

6.	The criteria for a separate rating of 10 percent, but no 
more than 10 percent, for service connected osteoarthritis 
of the left knee with limitation of extension from January 
26, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010-5003, 5260, 5261 (2007); VAOPGCPREC 
9-04. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 and May 2006 letters sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the claims, and of the 
information it failed to provide or failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) notification of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability, as outlined by the Court in Vazquez-Flores, 
supra.  

In addition, the Court has held that, in the context of 
reopening a claim, as here, in addition to providing notice 
of what evidence is needed to reopen the claim, VA must also 
provide notice of the information and evidence required to 
substantiate the appellant's entitlement to the underlying 
compensation benefit.  Kent v. Nicholson, 20 Vet. App. 1, 9 
(2006).  Thus, in order to comply with VCAA in this context, 
the RO must apprise the appellant of what constitutes "new 
and material evidence," as well as what evidence will 
support the underlying claim.  Id., at 9.      

The September 2004 and May 2006 letters from the RO satisfy 
most of these mandates.  The September 2004 letter apprised 
the veteran of the type of evidence needed to establish his 
service connection claim, namely, proof: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service, and 
the May 2006 letter informed the veteran about the type of 
evidence needed to support his increased rating claim, that 
is, proof that his service connected left knee disability had 
increased in severity.  Both letters clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  They 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  These letters 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  They also specifically asked the veteran to 
provide VA with any other supporting evidence or information 
in his possession, and the May 2006 letter apprised him of 
the manner in which VA calculates disability ratings and 
assigns effective dates.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the September 2004 letter failed to 
comply with the requirements set forth in Kent, in that it 
did not apprise the veteran of the new and material evidence 
standard required to reopen his service connection claim for 
gonorrhea residuals.  In addition, the May 2006 RO letter 
appears not to have complied with the Vazquez-Flores 
directive of supplying at least general notice of any 
specific measurement or testing requirements needed for an 
increased rating for the left knee disorder.  Where such an 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defective September 2004 and May 
2006 VCAA letters has been rebutted.  In particular, the 
veteran has demonstrated actual knowledge of the new and 
material evidence standard, as reflected in his September 
2004 claim where he indicated that he wanted "to reopen 
claim for residuals of gonorrhea," and his February 2006 
Statement in Support of Claim where he conveyed his 
disagreement with the "denial of SC for gonorrhea residuals 
new + material evidence to establish this disability."  He 
similarly has exhibited actual knowledge of the pertinent 
Diagnostic Codes relating to increased ratings for the knee, 
as demonstrated by his August 2006 statement where he cited 
Diagnostic Code 5262.  Moreover, in a July 2007 VA Form 646, 
the veteran's accredited representative affirmed that he had 
reviewed the veteran's claims file, SOCs and SSOCs, which 
apprise the veteran of the requisite law and regulations to 
establish all of his claims instantly on appeal, to include 
the new and material evidence standard and pertinent 
Diagnostic Codes governing increased ratings for the knee.  
Finally, the RO, in August 2007, supplied a Kent-compliant 
letter, which notified the veteran of the new and material 
evidence standard as well as the type of evidence required to 
substantiate the underlying service connection claim, to 
which the veteran has made no response or objection and has 
indicated no desire to offer additional evidence in support 
of this claim.  Under such circumstances, the Board finds 
that any presumed prejudice as a result of defective VCAA 
notice has been rebutted.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
April 2005 and August 2006 RO decisions that are the subject 
of this appeal in its September 2004 and May 2006 letters.   
Notwithstanding this timing defect, however, the Board 
determines that any presumed prejudice to the veteran has 
been rebutted.  Specifically, the RO cured this timing defect 
by providing proper VCAA notice together with readjudication 
of the service connection and increased rating claims, as 
demonstrated by the May 2007 SSOC.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any VCAA defect in timing or content, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive May 2006 and January 2007 VA examinations of the left 
knee, which were thorough in nature and adequate for the 
purposes of deciding this claim.  

With respect to the veteran's service connection claim for 
traumatic osteoarthritis throughout the body, the RO did not 
solicit a medical opinion for the purposes of deciding this 
claim, apparently because it did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).     

The Board determines that VA need not provide another medical 
examination or obtain a medical opinion with respect to any 
of the claims on appeal.  As explicated in greater detail 
below, aside from the veteran's already service-connected 
arthritis of the left knee and right hand disability, the 
service medical records are devoid of a joint disorder, to 
include arthritis.  While the record reflects that the 
veteran currently has such disorders as osteoporosis and 
joint pains, the medical evidence of record does not suggest 
a causal link between these current maladies and the 
veteran's active service or any incident thereof.  The Board 
finds that the medical evidence of record is sufficient to 
resolve the appeal for service connection for arthritis of 
multiple joints, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

As to any duty to provide a medical examination or opinion 
regarding the veteran's claim to reopen the decision denying 
service connection for residuals of gonorrhea, according to 
38 C.F.R. § 3.159(c)(4)(iii), the duty to provide a medical 
opinion in such a claim to reopen a finally adjudicated 
issue, applies "only if new and material evidence is 
presented or secured."  38 C.F.R. § 3.159(c)(4)(iii) 
(emphasis added).  As the Board had determined that new and 
material evidence has not been received to reopen the claim, 
VA had no duty to provide an examination or opinion.   

As to the veteran's service-connected osteoarthritis of the 
left knee, the veteran has been provided VA examinations that 
were thorough in nature and adequate for rating purposes.  
Thus, there is no duty to provide another examination or a 
medical opinion.  38 C.F.R. §§ 3.326, 3.327.   

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. New and Material Evidence

a. Law and Regulations
If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final 
and the claim will not thereafter be reopened or allowed. . . 
."  38 U.S.C.A. § 5108, however, provides an exception to 
this rule by requiring the Secretary to reopen a claim that 
has been finally decided and previously disallowed "[i]f new 
and material evidence is presented or secured" with respect 
to the claim.  Fortuck v. Principi, 17 Vet. App. 173, 178 
(2003) ("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").  

The Board notes that the veteran filed his September 2004 
claim that is the subject of this appeal after August 29, 
2001, the effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. 
App. 275, 289 (2005) (recognizing that the 2001 amendment to 
§ 3.156(a), which made the "new and material evidence" 
standard more stringent, applies to "any claim for benefits 
received by VA on or after August 29, 2001").  Accordingly, 
the 2001 amended version of 38 C.F.R. § 3.156(a) controls in 
the present case.  

Section 3.156(a) defines "new" evidence as "existing 
evidence not previously submitted to agency decisionmakers."  
Thus, "[i]f the evidence was not in the record at the time 
of the final disallowance of the claim and is not cumulative 
of other evidence in the record, it is new."  Fortuck, 17 
Vet. App. at 178.  "Material" evidence, in contrast, is 
"existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In determining whether new 
and material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility."  
Fortuck, supra, at 179.  In addition, "[i]n order to warrant 
reopening a previously and finally disallowed claim, the 
newly presented or secured evidence . . . must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id.        

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)"). 

b. Analysis
In February 1979, the RO, after considering service medical 
records, which demonstrated that the veteran had had 
gonorrhea in 1962 that had become fully resolved prior to 
separation, denied the veteran's service connection claim for 
residuals of gonorrhea (and other maladies), stating that the 
veteran currently had no such residuals of this disease.  In 
March 1979 the RO supplied a notice of its adverse decision 
with respect to the denial of service connection for various 
maladies (to include inguinal hernia, a head injury, 
bursitis, a left knee and right ankle disorder, and 
residuals, specific infection), and also apprised the veteran 
of his appellate rights, but this letter did not specifically 
reference the denial of service connection for residuals of 
gonorrhea.  In March 1979, the veteran timely submitted an 
NOD with the adverse February 1979 decision, and requested 
that the RO supply a VA examination, which was conducted in 
May 1979.  

Thereafter in June 1979, the RO, after considering additional 
evidence, issued another decision, which continued its denial 
of service connection for residuals of gonorrhea, and the 
other maladies.  Then, in July 1979, the veteran timely 
submitted an NOD only with respect to the denial of service 
connection for orthopedic and head injuries, but he did not 
object to the RO's denial of service connection for gonorrhea 
residuals.  The RO issued an SOC with respect to the appealed 
issues in August 1979, and then in October 1979, the veteran 
submitted a substantive appeal of those issues, but did not 
challenge the denial of service connection for gonorrhea 
residuals.  Additionally, a January 1980 RO decision noted 
that residuals of gonorrhea were not service connected.  

The Board determines that the June 1979 decision denying 
service connection for residuals of gonorrhea is final, as 
the veteran did not submit an NOD with that determination.  
38 U.S.C.A. § 7105(c).  The Board, therefore, lacks 
jurisdiction to entertain the veteran's September 2004 claim 
for service connection relating to residuals of gonorrhea, 
unless, pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 
3.156(a), he supplies new and material evidence with respect 
to this claim.   
 
In the instant case, the post-June 1979 record reveals the 
submission of VA and private medical records dated May 1992, 
November 1993, December 1993, November 1994, December 1996, 
August 1999, August 2000, October 2000, November 2000, 
December 2000, September 2001, October 2003, which document 
the veteran's complaints of erectile dysfunction, urinary 
tract problems, symptoms of bladder outlet obstruction, 
incontinence, itching in the groin area and lichen simplex 
chronicus, scrotum with mild recurrence; and statements by 
the veteran, to include his September 2004 correspondence 
wherein he indicated that he currently had urge incontinence 
and erectile dysfunction, which he attributed to his venereal 
disease.  

The Board concludes that while some of this post-June 1979 
evidence may qualify as "new," none qualifies as 
"material" and both are required by law.  Fortuck, 17 Vet. 
App. at 178 ("In order to meet [statutory and regulatory] 
requirement[s], the evidence "must be both new and 
material." Smith (Russell) v. West, 12 Vet. App. 312, 314 
(1999)") (Emphasis in original).  In particular, VA and 
private medical records are not material to the issue, as 
none reflects that the veteran had any residuals of 
gonorrhea, and of the maladies he has had post-service, 
medical professionals have not attributed any of these 
disorders to gonorrhea.  In addition, the veteran's 
statements where he attributes his current incontinence and 
erectile dysfunction to residuals of gonorrhea likewise are 
not material, as he is not competent to offer such a nexus 
opinion.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
the veteran is certainly competent to describe symptoms, 
without an indication in the record that he has had the 
relevant medical training, he is not competent to provide an 
opinion on whether an etiological relationship exists between 
the gonorrhea he had during his active service and these 
current maladies.  Accordingly, the Board declines to reopen 
this claim.  
    




III. Service Connection

a. Law & Regulations
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
In the veteran's April 1978 Report of Medical Examination for 
Retirement, he received a normal clinical evaluation of all 
systems, except for the ears, eyes and rectal area.  In his 
accompanying April 1978 Report of Medical History as well as 
a Report of Medical History dated April 1976, the veteran 
indicated that he experienced swollen or painful joints (left 
knee) and arthritis (right wrist, hands, shoulder and left 
knee), among other maladies.  The clinical evaluations in 
1976 and 1978 did not result in a diagnosis of arthritis of 
any of the joints at issue, and the April 1976 Periodic 
Report of Medical Examination reveals that the veteran's 
systems were all within normal limits. 

A November 2000 VA medical report indicates that the veteran 
had pain on motion of the joints, and a June 2002 VA medical 
record discloses that the veteran complained of pain in the 
joints.  

In his September 2004 correspondence, the veteran claimed 
that he had traumatic arthritis throughout his body, which he 
alleged was secondary to his prolonged cold weather exposure 
during his active service.

A January 2003 VA medical record indicates that the veteran 
had osteopenia.  As reflected in August 2002, February 2003, 
May 2003, June 2003, October 2003 and January 2004 VA medical 
records, the veteran received a diagnosis of osteoporosis.  

c. Discussion
The Board notes at the outset that the veteran is currently 
service connected for residuals, fractures of the base of 
2nd, 3rd, 4th and 5th metacarpals of the right hand, with 
dislocation at the carpometacarpal joints as well as 
osteoarthritis of the left knee.  Accordingly, VA has already 
compensated the veteran for resulting impairments caused by 
these joint disabilities, which he incurred in service.

The Board determines that the evidence weighs against the 
veteran's claim for service connection for arthritis of other 
joints.  In particular while the veteran's service medical 
records document specific injuries to the knees and right 
hand, these reports bear no indication that the veteran 
experienced other joint injuries and there is no suggestion 
of post-traumatic arthritis or any other type of arthritis of 
any other joints during service.  Such silence in the service 
records weighs against the claim.  

In addition, while post-service medical records have 
indicated that the veteran currently has osteoporosis and 
osteopenia, these bone diseases have not been linked to 
arthritis and, in any event, they were first reported decades 
post-service and have not been linked to service.  Multiple 
joint pain was also first recorded in the medical records 
decades after the veteran's separation from service.  The 
lack of evidence of treatment for this long period following 
service weighs against the veteran's claim.  With respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive. See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence), which preponderates 
against the claim.  Moreover, the medical evidence of record 
neither suggests nor establishes a causal link between a 
current joint disorder (aside from service-connected left 
knee and right hand disabilities) and his active service or 
any incident thereof.  In the absence of such evidence, the 
Board must deny this claim for service connection.  


IV.  Increased Ratings

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, while a veteran will garner 
a 40 percent rating with flexion between 10 and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a veteran has 
flexion between 20 degrees and 45 degrees, he will generate a 
50 percent rating and knee ankylosis that is extremely 
unfavorable, with flexion at an angle of 45 degrees or more 
warrants a maximum 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Under Diagnostic Code 5262, impairment of the tibia and 
fibula characterized by malunion with moderate knee or ankle 
disability warrants a 20 percent evaluation, while malunion 
with marked knee or ankle disability garners a 30 percent 
rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Impairment 
of the tibia and fibula manifested by nonunion with loose 
motion, requiring a brace generates a maximum 40 percent 
evaluation under this Code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5262.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.
   
In addition, "[w]here there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating."  38 C.F.R. § 4.7.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
The veteran submitted to a VA examination of the left knee in 
May 2006.  At this time he complained of having a dull aching 
of the knee with increased pain upon prolonged standing, 
walking, and climbing and descending stairs.  The veteran 
stated that he had occasional minor swelling, weakness, 
instability and locking.  Current treatment consisted of 
resting, modification of activity as needed, use of a cane 
and knee support and the use of Etodolac at 300 mg daily.  
The veteran reported no episodes of dislocation or recurrent 
subluxation and he had no inflammatory arthritis.  This 
disability had no significant adverse effects on the 
veteran's normal occupational and recreational activities.

A physical examination revealed that the veteran had flexion 
from zero degrees to 110 degrees, with evidence of pain on 
flexion at 90 degrees to 110 degrees.  The clinician detected 
no evidence of additional pain, fatigue, weakness, lack of 
endurance or loss of coordination with repetitive movement, 
and the veteran exhibited no edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  The veteran ambulated with a limp, but 
his posture and balance appeared normal.  He had no ankylosis 
and minor swelling of the left knee without inflammation of 
effusion.  Palpation to the left knee revealed slight 
tenderness, but the clinician observed no evidence of 
instability, locking or loss of function.  McMurray and 
Lachman's testing was negative.  X-rays revealed that the 
veteran had degenerative joint disease (DJD) of the left 
knee.  

In his August 2006 NOD, the veteran maintained that he had 
malunion of the left knee that required him to wear a brace 
most of the time.  He described his knee giving way without 
the brace, and claimed additional disability, citing to 
Diagnostic Code 5262.  At his October 2006 Decision Review 
Officer (DRO) hearing, the veteran similarly testified that 
he used a knee brace and had instability.  DRO Hearing 
Transcript at 2-3, 4.

The veteran again underwent a VA examination of the knee on 
January 26, 2007.  The veteran indicated that he had pain 
ranging from 3 to 5 out of 10, with stiffness and episodic 
swelling.  He described having incidents of falling if he did 
not use his cane and knee brace.  He continued to take 
Etodolac, and had some flare-ups when climbing stairs or 
standing in excess of 10 minutes.  The veteran reported no 
episodes of dislocation or recurrent subluxation, and he had 
no inflammatory arthritis.  The veteran was slow-paced in his 
day-to-day activities and required assistance with bathing.

A physical examination revealed that the left knee was tender 
diffusely with slight soft tissue swelling without erythema 
or warmth.  The clinician detected Lachman and the McMurray 
test was negative.   The veteran had extension minus 10 
degrees with pain, and flexion to 110 degrees with pain at 
that point.  The veteran had additional limitation of fatigue 
with repetitive use times three, but no change in range of 
motion.  The clinician detected no other abnormal movements, 
but guarding of the movement was present.  The veteran 
exhibited an antalgic gait on the left due to the left knee.  
He had no ankylosis.  Based on these data, the examiner 
diagnosed the veteran with small patellar and medial tibial 
condylar osteophytes with medial tibiofemoral joint-space 
mildly reduced.  He had no joint effusion, but the bones 
appeared osteoporotic with left knee patellofemoral chronic 
worsening syndrome.  

In a March 2007 Addendum, the clinician indicated that the 
Lachman's and McMurray tests were negative and that she 
observed no instability in the veteran's bilateral knees.  

In his April 2007 substantive appeal, the veteran reiterated 
that his left knee had weakness, instability and "goes out 
without warning."       


c. Discussion

Prior to January 26, 2007
The Board determines that the evidence preponderates against 
the veteran's claim for a rating in excess of 10 percent for 
his service-connected left knee disability prior to January 
26, 2007.  Upon a May 2006 VA examination, the veteran 
exhibited flexion to 110 degrees, which was further limited 
to 90 degrees due to  pain, which falls well outside the 
range of limitation of flexion to 30 degrees or less as 
contemplated for a 20 percent rating under Diagnostic Code 
5260.  In addition, that same examination showed no 
limitation of extension.  The 10 percent rating contemplates 
veteran's arthritis and limitation of flexion to 90 degrees.  
See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 do not afford a basis 
for an increased schedular evaluation for the left knee 
because the medical evidence does not show additional 
limitation of flexion or extension of due to pain or flare-
ups of pain, supported by objective findings, to a degree 
that would support a rating in excess of 10 percent (see 
DeLuca v. Brown, 8 Vet. App.  206-07 (1995)) or a separate 
compensable rating under VAOPGCPREC 9-04 (separate ratings 
for limitation of flexion and limitation of extension), nor 
is there any such additional limitation of motion due to 
weakness, excess fatigability, incoordination or any other 
symptom or abnormal objective finding. 
   
The evidence does not support an award for an increased 
rating under Diagnostic Code 5256, which necessitates 
ankylosis of the knee, Diagnostic Code 5257, which requires 
recurrent subluxation or lateral instability of the knee, or 
Diagnostic Code 5258, which requires dislocated, semilunar 
cartilage with frequent episodes of locking, pain and 
effusion into the joint, as the May 2006 VA examination was 
negative of such clinical findings.  While the veteran has 
given a history of left knee instability, the objective 
examination in May 2006 showed that tests for stability were 
normal.  Diagnostic Code 5262 is not applicable as service 
connection is not in effect for nonunion or malunion of the 
tibia and fibula and there is no X-ray evidence of such.  As 
there is no objective medical evidence of instability of the 
left knee, a separate compensable rating under VAOPGCPREC 23-
97 and VAOPGCREC 9-98 is not warranted.

In summation, prior to January 26, 2007, the veteran's 
service-connected left knee disability was manifested by 
arthritis with limitation of flexion to no less than 90 
degrees; it was not productive of instability, subluxation, 
or frequent episodes of locking with pain and effusion into 
the joint or limitation of extension.  Accordingly, a rating 
in excess of 10 percent for osteoarthritis of the left knee 
is not warranted prior to that date.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against this aspect of the 
veteran's increased rating claim prior to January 26, 2007.  
Therefore, the benefit of the doubt doctrine does not apply 
to this part of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


From January 26, 2007
The veteran underwent a VA examination on January 26, 2007, 
which revealed limitation of extension of the left knee to 10 
degrees.  Such limitation warrants a 10 percent rating under 
Diagnostic Code 5261.  While flexion of the knee was possible 
to 110 degrees, the veteran gave a history of left knee pain 
ranging from 3 to 5 out of 10, with stiffness and episodic 
swelling, and flare-ups of such symptoms when climbing stairs 
or standing in excess of 10 minutes.  The examiner also noted 
that there was additional "limitation of fatigue" upon 
physical examination with repetitive use times three, 
guarding of movement and an antalgic gait due to the left 
knee disability.  Taking these symptoms and objective 
clinical findings into consideration, the Board finds that 
veteran's service-connected arthritis of the left knee was 
manifested by limitation of flexion that more nearly 
approximates to 60.  38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260; DeLuca, supra.  Such limitation of 
flexion warrants a 10 percent rating.  

In view of the findings of limitation of flexion of the left 
knee to 60 degrees (with consideration of the symptoms and 
signs noted above) and limitation of extension of the knee 
to 10 degrees, while the current 10 percent rating takes 
into account the limitation of flexion to 60 degrees, the 
criteria for a separate rating of 10 percent for service 
connected osteoarthritis of the left knee with limitation of 
extension from January 26, 2007, have been met.  38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5010-5003, 5260, 5261 (2007); 
VAOPGCPREC 9-04.  

The medical evidence does not show additional limitation of 
flexion or extension due to pain or flare-ups of pain, 
supported by objective findings, to a degree that would 
support a rating in excess of 10 percent for either 
limitation of flexion or extension, nor does it show such 
additional limitation of motion due to weakness, fatigue, 
incoordination or any other symptom or sign.  In view of the 
foregoing, a higher rating is not warranted under 38 C.F.R. 
§§ 4.40 or 4.45; DeLuca, supra.

There is no medical evidence of ankylosis or recurrent 
subluxation of the left knee, nor are frequent episodes of 
locking, pain and effusion into the joint apparent.  The 
January 2007 VA examination was negative for such clinical 
findings.  While the veteran gives a history of instability 
of the left knee and the need for a brace, there is no 
objective evidence of instability.  Tests for stability of 
the joint in question have been normal.  As noted above, 
Diagnostic Code 5262 is not applicable as service connection 
is not in effect for nonunion or malunion of the tibia and 
fibula and there is no X-ray evidence of such.  And with no 
objective medical evidence of instability of the left knee, a 
separate compensable rating under VAOPGCPREC 23-97 and 
VAOPGCREC 9-98 is not warranted.

Thus, the Board finds that, from January 26, 2007, the 
veteran's service-connected left knee disability was 
manifested by arthritis with limitation of flexion to 60 
degrees with consideration of pain, fatigue and gait 
disturbance; and limitation of extension to 10 degrees.  
There is no objective medical evidence of instability or any 
evidence of subluxation, frequent episodes of locking with 
pain and effusion into the joint or ankylosis.  Accordingly, 
the criteria for a rating in excess of 10 percent for 
service connected osteoarthritis of the left knee with 
limitation of flexion from January 26, 2007, have not been 
met but the criteria for a separate 10 percent rating for 
arthritis of the left knee with limitation of extension, but 
no more than 10 percent, have been met.  38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5257, 5258, 
5260, 5261 (2007); VAOPGCPREC 9-04. 

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected left 
knee disability has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his left knee disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Not having submitted new and material evidence, the service 
connection claim for residuals of gonorrhea is not reopened.

Service connection for arthritis of multiple joints (other 
than the veteran's already service connected osteoarthritis 
of the left knee and right hand) is denied.

A rating in excess of 10 percent for service connected 
osteoarthritis of the left knee, prior to January 26, 2007, 
is denied  

A rating in excess of 10 percent for service connected 
osteoarthritis of the left knee with limitation of flexion 
from January 26, 2007, is denied.  

A separate rating of 10 percent, but no more than 10 
percent, for service connected osteoarthritis of the left 
knee with limitation of extension from January 26, 2007, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


